IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPEAL OF SPRINGFIELD              : No. 186 MAL 2018
HOSPITAL                                  :
FOLIO NO. 42-00-06625-01                  :
                                          : Petition for Allowance of Appeal from
PETITION OF: PROSPECT CROZER,             : the Order of the Commonwealth Court
LLC                                       :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2018, the Petition for Allowance of Appeal is

DENIED.